Citation Nr: 0811382	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

3. Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of service connection for a bilateral foot disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show a current 
diagnosis of peripheral neuropathy of the lower extremities.

2.  The competent medical evidence does not show a current 
diagnosis of peripheral neuropathy of the upper extremities.


CONCLUSION OF LAW

1.  Service connection is not warranted for a peripheral 
neuropathy disorder of the lower extremities.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).  

2.  Service connection is not warranted for a peripheral 
neuropathy disorder of the upper extremities.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A July 2003 VCAA letter informed the veteran of what evidence 
was required to substantiate his claims for service 
connection for peripheral neuropathy of the lower and upper 
extremities.  This letter also informed the veteran of his 
and VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  Therefore, the 
Board finds that the requirements of VCAA regarding the duty 
to notify have been met and that VA has no further duty prior 
to Board adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment records, and a VA 
examination report.  Additionally, the claims file contains 
the veteran's statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further available evidence not already of 
record.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 

II.  Merits of the Claims for Service Connection

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disability, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  


Analysis

The veteran claims service connection for peripheral 
neuropathy of the lower and upper extremities.  In addition, 
the veteran related his claimed peripheral neuropathy to his 
service-connected Type II Diabetes Mellitus.  The RO denied 
these claims in a January 2004 rating decision.  The veteran 
appeals this decision.

In assessing the veteran's service connection claims for 
peripheral neuropathy of the lower and upper extremities, the 
Board must first determine whether the veteran was diagnosed 
with the claimed disabilities.  There is no indication in the 
medical records that the veteran is currently diagnosed with 
peripheral neuropathy of the lower and upper extremities.  VA 
medical reports note that the veteran complained of pain and 
numbness in his left and right arm during a cardiological 
visit after the veteran suffered from cardiovascular 
problems.  See VA progress notes dated September 2001 and 
October 2002.   In fact, the competent medical evidence 
indicates that the veteran does not have peripheral 
neuropathy.  An October 2003 VA examination for diabetes 
included an evaluation for peripheral neuropathy of the lower 
and upper extremities.  The examiner considered the veteran's 
complaints of experiencing chronic pain and numbness in his 
feet and hands for ten years.  The examiner determined that 
there was no cyanosis or clubbing in the extremities and 
minimal edema of both the lower legs. The examiner also 
observed that Homan's sign was negative and the peripheral 
pulses were well felt on both sides and were equal.  The VA 
examiner did note that the sensations, including monofilament 
touch sensations, were diminished in both of the veteran's 
hands and feet.  However, the VA examiner determined that the 
veteran did not have peripheral neuropathy of the hands or 
feet.  Therefore, the competent medical evidence shows that 
the veteran does not have a current disability.

The Board notes that it has closely reviewed and considered 
each of the veteran's statements.  Lay persons can provide an 
eyewitness account of a veteran's visible symptoms, such as 
in this case where the veteran complains of pain and numbness 
in his lower and upper extremities.  Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  However, the veteran is not 
competent to assert that he has peripheral neuropathy, 
because lay persons are not competent to offer medical 
opinions.  Therefore, lay assertions regarding a medical 
diagnosis of a neurological disorder have no probative value.  
Espiritu, 2 Vet. App. at 494-95.   

Without evidence of a current disability, the Board must find 
that entitlement to service connection for peripheral 
neuropathy of the lower and upper extremities is not 
warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claim for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities is not warranted.

2. Entitlement to service connection for peripheral 
neuropathy of the upper extremities is not warranted.


REMAND

The record reflects that the veteran filed a Notice of 
Disagreement (NOD) in September 2004 in response to the RO's 
denial of service connection for a bilateral foot condition 
in a January 2004 rating decision.   The RO issued a 
Statement of the Case in December 2004 addressing the 
veteran's claims for peripheral neuropathy of the upper and 
lower extremities, but it did not address the claim for a 
bilateral foot disorder.  

The Board notes that the September 2004 NOD was received by 
the RO within a year of the January 2004 rating decision, and 
it is therefore timely.  38 U.S.C.A. § 7105.  As a timely NOD 
regarding the above issue has been submitted, a remand is 
required in order for the RO to provide the veteran a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (holding the Board should remand the issue to the 
RO for the issuance of a Statement of the Case when a notice 
of disagreement had been timely filed); 38 U.S.C.A. § 7105.  
Thereafter, the veteran must submit a timely substantive 
appeal in order for this issue to be perfected for appeal to 
the Board. 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a 
Statement of the Case with respect to his 
claim for service connection for a 
bilateral foot condition that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  In addition, the 
notification should include the need and 
the appropriate time period in which to 
file a substantive appeal.  If a timely 
substantive appeal is filed, this issue 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


